DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and specification submitted on 04/15/2021 are accepted.
Acknowledgements 
This office action is in response to the reply filed on 04/15/2021.
In the reply, the applicant amended claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167).
Regarding claim 1, Loeser discloses a device for infusion of fluids (Fig. 1-2), comprising: an internal reservoir (10 of Fig. 1) for a fluid to be administered (see Col. 3, lines 48-50) made of a first flexible base material (see Col. 3, lines 62-64, “The intravenous fluid source 10 is best shown in FIG. 7 as 
In the same field of endeavor, Athayde et al. teaches an infusion device (Fig. 1) comprising an internal reservoir (4 of Fig. 1) for a fluid (5 of Fig. 1) to be administered. Athayde et al. further teaches that elastic materials are not preferred for the composition of the internal reservoir (4, see Col. 8, line 66 through Col. 9, line 1) and teaches that, considering the insufficiencies of elastic materials to serve as an internal reservoir, polyethylene (PE) is preferred material choice for the internal reservoir (4, see Col. 9, lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal reservoir of Loeser so that it is made from the non-elastic, polyethylene (PE) material of Athayde et al. Doing so provides a means for creating an internal reservoir made of a first base material which is a non-elastomeric thermopolymer. This conclusion is supported by the following definition of “elastomer” by Merriam-Webster.com: “any of various elastic substances resembling rubber” and the following definition of “polyethylene” by ahdictionary.com: “A polymerized thermoplastic ethylene resin, used especially for containers, kitchenware, and tubing, or in the form of films and sheets for packaging.” Considering each of the above definitions, one of ordinary skill in the art can reasonably conclude that modifying the internal reservoir of Loeser with the non-elastic (and therefore non-elastomeric), polyethylene (PE) material of Athayde provides an internal reservoir made from a first base material which is a non-elastomeric thermopolymer.  This modification would be advantageous because elastic materials are more susceptible to diffusion which could result in loss of the fluid which is to be administered and/or the diffusion of substances into the reservoir (see Col. 9, lines 1-5 of Athayde et al.). Additionally, elastic materials are more vulnerable to attack and degradation potentially caused by the fluid to be administered (see Col. 9, lines 5-6 of Athayde et al.).

    PNG
    media_image1.png
    704
    863
    media_image1.png
    Greyscale

Regarding claim 2, Loeser in view of Athayde et al. teaches all of the limitations of claim 1 and Loeser further teaches wherein said front walls (30 and 32) comprise respective perimeter seats (36 of Fig. 3) for the insertion of a respective edge (see Examiner’s annotated Fig. 2 above) of said side wall (34) and the mutual coupling therewith (see Col. 4, lines 24-28 and Examiner’s annotated Fig. 2 above). Loeser therefore teaches wherein said front walls (30 and 32) comprise respective joint elements (36 of Fig. 3) for connecting to said side walls (34). 
Regarding claim 3, Loeser in view of Athayde et al. teaches all of the limitations of claim 1 and Loeser further teaches 
Regarding claim 4, Loeser in view of Athayde et al. teaches all of the limitations of claim 1. Loeser by itself does not teach wherein said first base material of said reservoir is free of silicone materials. 
In the same field of endeavor, Athayde et al. teaches an infusion device (Fig. 1) comprising an internal reservoir (4 of Fig. 1) for a fluid (5 of Fig. 1) to be administered. Athayde et al. further teaches that elastic materials are not preferred for the composition of the internal reservoir (4, see Col. 8, line 66 through Col. 9, line 1) and teaches that, considering the insufficiencies of elastic materials to serve as an internal reservoir, polyethylene (PE) is preferred material choice for the internal reservoir (4, see Col. 9, lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal reservoir of Loeser so that it is made solely from the non-elastic, polyethylene (PE) material of Athayde et al. Doing so provides a means for creating an internal reservoir made of a first base material which is free of silicone materials. This modification would be advantageous because the non-elastic, polyethylene of Athayde et al. is less susceptible to diffusion which could result in loss of the fluid which is to be administered and/or the diffusion of substances into the reservoir (see Col. 9, lines 1-5 of Athayde et al.). Additionally, the non-elastic polyethylene of Athayde et al. is less vulnerable to attack and degradation potentially caused by the fluid to be administered (see Col. 9, lines 5-6 of Athayde et al.).  
Regarding claim 5, Loeser in view of Athayde et al. teaches all of the limitations of claim 1 and Athayde et al. further teaches wherein said first base material of said reservoir (10 of Loeser) is polyethylene (PE) (see Col. 9, lines 7-13 of Athayde et al.).
Regarding claim 6, Loeser discloses all of the limitations of claim 1 and further discloses wherein said reservoir (10) has an opening (see Examiner’s annotated Fig. 7 below) adapted to be placed selectively in fluid communication with an infusion line (18, see Col. 3, line 62 through Col. 4, line 3) to 

    PNG
    media_image2.png
    897
    717
    media_image2.png
    Greyscale

Regarding claim 8, Loeser discloses all of the limitations of claim 1 and further discloses the device having an overall polyhedral, in particular box-like configuration (see Fig. 1 and note the overall box-like configuration of the combination among reservoir 10 within outer casing 12). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167) and in further view of Ross (US 2008/0275422).
Regarding claim 7, 
In the same field of endeavor, Ross teaches an infusion device (10 of Fig. 2-3) comprising an outer casing (24 of Fig. 2) having a pair of front walls (26/28 of Fig. 2). Additionally, Ross teaches wherein each one of the front walls (26 and 28) has a recess (36 of Fig. 2), said recesses being mutually mirrored structures about a shared plane (see Fig. 2-3 and note how the recess of each front wall comprises a half-circle shape that become mirrors of each other about a central plane when the outer casing is closed, as shown in Fig. 3), implemented at an opening (32/34/38 of Fig. 2-3), and configured so that in a configuration of minimum overall dimensions of said the device (10, see Fig. 3 for configuration of minimum overall dimensions) said opening (32/34/38) is surrounded in a compartment defined be said recess (36, see [0037], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pair of front walls of Loeser to include the mirrored recesses taught by Ross. Doing so provides a means for surrounding the opening of Loeser when the infusion device is in a configuration of minimum overall dimensions. This modification is advantageous because it would serve to help hold the seal in a fixed position for mating with the infusion line ([0036], of Ross).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167) and in further view of Dailey and Corbin (US 2008/0077116).
Regarding claim 9, Loeser in view of Athayde et al. teaches all of the limitations of claim 1. Neither Loeser nor Athayde et al., however, teach wherein said reservoir is divided into two or more sections, optionally independent there between, connected to the same infusion line. 
In the same field of endeavor, Dailey and Corbin teach am infusion device (10 of Fig. 4C) comprising a reservoir (12/14 of Fig. 4C) wherein said reservoir is divided into two section (12 and 14 of Fig. 4C) connected to the same infusion line (30 of Fig. 4C, see [0029], lines 1-6). The two reservoir sections (12 and 14) are separated by a divider (22 of Fig. 4C) which may be as simple as a seal or crimp traversing the reservoir (12/14 see [0030], lines 1-2). The first reservoir (12) is intended to hold an 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reservoir of Loeser in view of Athayde et al. to include the divider as taught by Dailey and Corbin. Doing so would provide a means for dividing the reservoir into two sections which are connected to the same infusion line. This modification is advantageous because it has the capacity to prevent as much as 5-30 ml or more of intravenous fluid from being wasted using state of the art air and gas purge techniques (see [0005] of Dailey and Corbin). This waste not only has significant financial impact but could also alter the amount of treatment that actually gets administered to a patient (see [0006], lines 1-7 of Dailey and Corbin). 
Response to Arguments
35 U.S.C. § 103
Applicant’s arguments filed on 04/15/2021 with respect to Claim 1 have been fully considered but they are not persuasive.
Claim 1 recites the limitation that the device for infusion of fluids comprises “and an outer casing containing said reservoir” in line 7. Loeser discloses this limitation as currently recited. Examiner asserts that the outer casing of Loeser (12 of Fig. 1) does indeed contain the reservoir (10 of Fig. 1) in the manner best illustrated in Fig. 1 of Loeser.   Furthermore, claim 1 recites the limitation that the outer casing comprises a side wall and the side wall, “has a substantially annular shape to surround said reservoir and it is closed at the top and at the bottom by a pair of front walls” in lines 12-14. Examiner reasserts that this too is disclosed by Loeser. Indeed, Loeser discloses a side wall (34 of Fig. 2) which has a substantially annular shape (see Fig. 1-2 illustrating how side wall extends around all sides of the reservoir) and is closed at the top and at the bottom by a pair of front walls (30 and 32 of Fig. 2, see Fig. 
The applicant has cited [0036]-[0037] of the published specification. The current claim language of claim 1, however, merely requires that the side wall be “closed at the top and the bottom by a pair of front walls” which, as discussed above, is disclosed by Loeser. Language from the specification such as how the side wall may “guarantee sufficient protection for the reservoir from accidental punctures” (from [0037] of published specification) is not required by the most current recitation of claim 1.
Furthermore, applicant has cited [0074]-[0078] of the published specification and a translation of the Italian term ‘involucro’ as a way to suggest that the only interpretation of the term “casing” is that of a closed container. Applicant is reminded, however, that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description should clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Within the cited paragraphs, [0074]-[0078] of the published specification, there is no redefinition of the claim term “casing” and no uncommon definition is set forth. Additionally, there are no portions of the written description which accomplish this in addition to the cited paragraphs in the applicant’s reply. As a result, the claim term “casing” is being interpreted as anyone of ordinary sill in the art interpret the term. As best shown in Figures 1-2 of Loeser, the casing (12), which includes the pair of front walls (30 and 32) and annular side wall (34), is capable of surrounding the reservoir (10, see Fig. 1 illustrating how casing surrounds the reservoir) and holding the reservoir (10) at a specified height (see Fig. 1 illustrating how the casing is used to hold the reservoir at a specified height). For this reason, Examiner maintains that Loeser discloses a device for infusion of fluids comprising “and an outer casing containing said reservoir.”
The applicant argues that the “tensioning means 34” of Loeser cannot be considered to be side walls because they fail to provide and effect of division or surrounding. Figure 1 of Loeser does, however, indeed show the “tensioning elements 34” providing surrounding (see Fig. 1 illustrating how “tensioning means 34” surround the reservoir) and the effective of division (see Fig. 1 illustrating “tensioning means 34” assist with holding the reservoir at a predetermined height).  The “tensioning elements 34” of Loeser are therefore consistent with the Cambridge Dictionary definition of the term ‘wall’ provided in the applicant’s reply.
For all of these reason, Examiner maintains that Loeser discloses the presence of an outer casing containing the fluid reservoir, wherein the casing comprises a side wall having an annular shape to surround the reservoir and being closed at the top and bottom by a pair of front walls as required by Applicant’s independent claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783